DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Tkachenko et al discloses a battery characterization system (Fig. 1, battery charging system (100)) comprising: a drive-sense circuit (DSC) (Fig. 1 & 2, controller (102, 104) operably coupled to receive a reference signal and 5configured to generate a monitoring signal that includes an AC (alternating current) component based on the reference signal (Fig. 1 &2).
Tkachenko fails to disclose wherein, when enabled, the DSC configured to: provide, over a plurality of charge-discharge cycles of a battery, the monitoring signal to a terminal of the battery via a single line and simultaneously to sense the monitoring signal via the single line, wherein sensing of the monitoring signal includes 10detection of change of the monitoring signal that is based on change of an electrical characteristic of the battery over the plurality of charge-discharge cycles of the battery; and generate a digital signal representative of the change of the electrical characteristic of the battery over the plurality of charge-discharge cycles of the battery; memory that stores operational instructions; and 15one or more processing modules operably coupled to the DSC and the memory, wherein, when enabled, the one or more processing modules configured to execute the operational instructions to: process the digital signal to determine the change of the electrical characteristic of the battery over the plurality of charge-discharge cycles of the battery; 20generate a plurality of charge-discharge profile loops corresponding to the plurality of charge-discharge cycles, wherein a charge-discharge profile loop corresponds to the change of the electrical characteristic of the battery over a corresponding charge- discharge cycle; and determine charge-discharge profile loop change over the plurality of charge- 25discharge profile loops; and estimate battery health based on the charge-discharge profile loop change over the plurality of charge-discharge profile loops.
However, in related field, Srinivasan et al. discloses provide, over a plurality of charge-discharge cycles of a battery [0107], and generate a digital signal representative of the change of the electrical characteristic of the battery over the plurality of charge-discharge cycles of the battery [0107-0108]. Srinivasan further teaches memory that stores operational instructions [0169]; and 15one or more processing modules operably coupled to the DSC and the memory, wherein, when enabled, the one or more processing modules configured to execute the operational instructions to: process the digital signal to determine the change of the electrical characteristic of the battery over the plurality of charge-discharge cycles of the battery [0042; 0056-0059].
Srinivasan, along with any other reference fail to teach the monitoring signal to a terminal of the battery via a single line and simultaneously to sense the monitoring signal via the single line, wherein sensing of the monitoring signal includes 10detection of change of the monitoring signal that is based on change of an electrical characteristic of the battery over the plurality of charge-discharge cycles of the battery. All references also fail to teach 20generate a plurality of charge-discharge profile loops corresponding to the plurality of charge-discharge cycles, wherein a charge-discharge profile loop corresponds to the change of the electrical characteristic of the battery over a corresponding charge- discharge cycle; and determine charge-discharge profile loop change over the plurality of charge- 25discharge profile loops; and estimate battery health based on the charge-discharge profile loop change over the plurality of charge-discharge profile loops.
It is for this reason that Claim 1 and its dependencies are allowed.

Regarding Claim 13, Tkachenko et al discloses a battery characterization system (Fig. 1, battery charging system (100)) comprising: a drive-sense circuit (DSC) (Fig. 1 & 2, controller (102, 104) operably coupled to receive a reference signal and 5configured to generate a monitoring signal that includes an AC (alternating current) component based on the reference signal (Fig. 1 &2).
Tkachenko fails to disclose wherein, when enabled, the DSC configured to: provide, over a plurality of charge-discharge cycles of a battery, the monitoring signal to a terminal of the battery via a single line and simultaneously to sense the monitoring signal via the single line, wherein sensing of the monitoring signal includes 10detection of change of the monitoring signal that is based on change of an electrical characteristic of the battery over the plurality of charge-discharge cycles of the battery; and generate a digital signal representative of the change of the electrical characteristic of the battery over the plurality of charge-discharge cycles of the battery; memory that stores operational instructions; and 15one or more processing modules operably coupled to the DSC and the memory, wherein, when enabled, the one or more processing modules configured to execute the operational instructions to: process the digital signal to determine the change of the electrical characteristic of the battery over the plurality of charge-discharge cycles of the battery; 20generate a plurality of charge-discharge profile loops corresponding to the plurality of charge-discharge cycles, wherein a charge-discharge profile loop corresponds to the change of the electrical characteristic of the battery over a corresponding charge- discharge cycle; and determine charge-discharge profile loop change over the plurality of charge- 25discharge profile loops; and estimate battery health based on the charge-discharge profile loop change over the plurality of charge-discharge profile loops.
However, in related field, Srinivasan et al. discloses provide, over a plurality of charge-discharge cycles of a battery [0107], and generate a digital signal representative of the change of the electrical characteristic of the battery over the plurality of charge-discharge cycles of the battery [0107-0108]. Srinivasan further teaches memory that stores operational instructions [0169]; and 15one or more processing modules operably coupled to the DSC and the memory, wherein, when enabled, the one or more processing modules configured to execute the operational instructions to: process the digital signal to determine the change of the electrical characteristic of the battery over the plurality of charge-discharge cycles of the battery [0042; 0056-0059].
Srinivasan, along with any other reference fail to teach the monitoring signal to a terminal of the battery via a single line and simultaneously to sense the monitoring signal via the single line, wherein sensing of the monitoring signal includes 10detection of change of the monitoring signal that is voltage of the battery over the plurality of charge-discharge cycles of the battery, wherein the battery configured to service and provide energy to one or more loads during at least one of charging 25or discharging within at least one. All references also fail to teach 20generate a plurality of charge-discharge profile loops corresponding to the plurality of charge-discharge cycles, wherein a charge-discharge profile loop corresponds to the change of the electrical characteristic of the battery over a corresponding charge- discharge cycle; and determine charge-discharge profile loop change over the plurality of charge- 25discharge profile loops; and estimate battery health based on the charge-discharge profile loop change over the plurality of charge-discharge profile loops.
It is for this reason that Claim 13 and its dependencies are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863    

/NATALIE HULS/Primary Examiner, Art Unit 2863